Citation Nr: 1620885	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from September 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected psychiatric disorders, namely posttraumatic stress disorder (PTSD) and depressive disorder (not otherwise specified), have rendered him unemployable.  Under the applicable law, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a claimant is unable, as a result of service- connected disabilities, to secure or follow a substantially gainful occupation consistent with his education and experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran's PTSD and depressive disorder (not otherwise specified) is rated as 70 percent disabling.  In addition, he is in receipt of service connection for bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and scar, status post appendectomy, rated as 10 percent disabling.  These disabilities form a combined rating of 80 percent, effective March 2013.  Thus, for the entire period of appeal, the Veteran meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).

For a claimant to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  In this regard, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Rather, the question is whether the particular claimant is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence of record includes an April 2014 VA examination report and subsequent opinion concluding that the Veteran's PTSD was "productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  No other findings or discussion of the Veteran's specific symptoms or employment history was provided.  Also of record are VA mental health clinic notes, which document ongoing treatment and counseling for PTSD-related issues.

The Veteran has reported that before he became unemployed, his PTSD symptoms made it difficult to meet with clients, limited his work assignments, and caused him to lose referrals.  In correspondence dated in February 2016, he reported that he had lost his business.  Notwithstanding the above, the VA examiner's opinion failed to address a single one of the Veteran's specific contentions regarding the impact his PTSD has had on his employability.  Moreover, the opinion offered no discussion whatsoever of the Veteran's capabilities given his education and work history.  The opinion is clearly inadequate to support an adjudication on the merits.  The Veteran's representative has requested, and the Board agrees, that another VA examination should be scheduled to ascertain the current severity and vocational impact of his service-connected disabilities, particularly his psychiatric disorders.

In addition, the Veteran has submitted letters from VA care providers referencing ongoing VA mental health treatment, however the most recent VA treatment notes of record date from March 2014.  As these records are likely relevant to the Veteran's application for a TDIU, they should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from March 2014 to the present.

2.  Schedule the Veteran for a VA examination in connection with his application for a TDIU.  Specifically, the examiner should provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities, particularly to include PTSD and depressive disorder (not otherwise specified), in light of his history of work in the flooring business.

The examiner should take particular care to discuss the Veteran's lay statements regarding his inability to perform work-related duties due to his psychiatric symptoms.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

